UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
JOSEPH GRASSO, JR. et al.,
                                                        1:16-cv-965
                        Plaintiffs,                     (GLS/CFH)

                  v.

THE UNITED GROUP OF
COMPANIES, INC. et al.,

                   Defendants.
________________________________

                             SUMMARY ORDER

      On April 23, 2018, plaintiffs filed a motion for certification of question

for interlocutory appeal and stay of action pending appeal. (Dkt. No. 59.)

The motion centers on the court’s April 9, 2018 Memorandum-Decision and

Order, which dismissed several of plaintiffs’ claims because they were time

barred under N.Y. C.P.L.R. § 213(8). (Dkt. No. 56.) Specifically, plaintiffs

request that the court amend its Memorandum-Decision and Order under

Fed. R. App. P. 5(a)(3) to include the certification required by 28 U.S.C.

§ 1292(b) and stay this action until the Second Circuit Court of Appeals

addresses the following question: “[a]re [p]laintiffs’ fraud, breach of

fiduciary duty, aiding and abetting a breach of fiduciary duty, and negligent


                                        1
misrepresentation claims time-barred under New York law?” (Dkt. No. 59

at 2 (internal footnote omitted).) Defendants filed a response in opposition

to plaintiffs’ motion on May 21, 2018. (Dkt. No. 62.) Thereafter, plaintiffs

filed a reply brief, (Dkt. No. 63), which defendants subsequently moved to

strike, (Dkt. No. 64). For the following reasons, defendants’ motion, (id.), is

granted,1 and plaintiffs’ motion, (Dkt. No. 59), is denied.

      Generally, only final decisions are appealable. See 28 U.S.C.

§ 1291. However, in exceptional circumstances, a district court may certify

questions regarding its interlocutory decisions to the Court of Appeals for

discretionary review if: (1) the court’s decision “involves a controlling

question of law”; (2) “as to which there is a substantial ground for

difference of opinion”; and (3) “an immediate appeal from the order may

materially advance the ultimate termination of the litigation.” 28 U.S.C.

§ 1292(b). “To satisfy the second element, the plaintiff must establish that

there is substantial reason to doubt the correctness of the district court’s

ruling[.]” Koziol v. King, 6:14-cv-946, 2014 WL 12656908, at *2 (N.D.N.Y.

Nov. 19, 2014). However, “[a] mere claim that the district court’s ruling was


       1
       For non-dispositive motions, “[r]eply papers . . . are not permitted
without the [c]ourt's prior permission.” N.D.N.Y. L.R. 7.1(b)(2).

                                        2
incorrect does not demonstrate a substantial ground for difference of

opinion.” Id. (internal quotation marks and citation omitted); see Weber v.

U.S. Tr., 484 F.3d 154, 159 n.3 (2d Cir. 2007) (“Congress did not intend 28

U.S.C. § 1292(b) to serve an error-correction function.”). Additionally, even

when all three prongs are met, “the decision whether to certify a question

for interlocutory appeal is within the complete and unfettered discretion of

the district court.” Koziol, 2014 WL 12656908, at *2 (internal quotation

marks and citations omitted).

      Here, even assuming that plaintiffs have satisfied the first and third

prongs of the statutory criteria, plaintiffs fail to demonstrate that there is

substantial reason to doubt the correctness of the court’s April 9, 2018

ruling. Despite purportedly advancing three arguments in support of their

position, plaintiffs essentially make the same argument three times: if the

court would have looked at the underlying financial statements as a whole,

it would have come to the conclusion that reasonable minds could differ

regarding whether plaintiffs’ duty of inquiry was triggered. (Dkt. No. 59,

Attach. 1 at 5-8.) However, plaintiffs’ position is flawed in several aspects.

First, the court already considered the financial statements as a

whole––the parts that were favorable to plaintiffs, (Dkt. No. 56 at 21-22),

                                        3
and the parts that were not favorable to them, (id. at 23-24). Moreover, the

court already rejected plaintiffs’ argument that “the statements taken as a

whole overwhelmingly reveal that the Income Fund was . . . thriving,” (id. at

21 (emphasis added)), and concluded that “the financial statements raised

red flags that would have made a reasonable investor of ordinary

intelligence aware of the probability that he had been defrauded,” (id. at 22

(internal citation omitted)).2 Next, contrary to plaintiffs’ contentions that the

court applied an improper standard and that there is conflicting authority on

this issue, (Dkt. No. 59, Attach. 1 at 5-8), the court applied the same well-

established standard that has been uniformly applied by courts when faced

with a N.Y. C.P.L.R. § 213(8) issue. (See Dkt. No. 56 at 19-21; Dkt. No. 62


       2
         Plaintiffs seem to contradict their position that the court failed to
consider the statements as a whole when they fault the court for
“conduct[ing] its own analysis of the financial statements.” (Dkt. No. 59,
Attach. 1 at 7.) It should be noted that the court’s analysis was informed
by defendants’ memorandum of law in support of their motion to dismiss
plaintiffs’ amended complaint, which persuasively demonstrated that
“[p]laintiffs’ own allegations confirm that their duty to inquire of a potential
fraud had been triggered long prior to the two year window before filing
this action,” (Dkt. No. 13, Attach. 1 at 12), and plaintiffs’ response papers,
which asked the court to analyze the statements “taken as a whole,” (Dkt.
No. 27 at 13). Thereafter, the court undertook a careful and complete
analysis of the financial statements referenced in plaintiffs’ amended
complaint. (Dkt. No. 56 at 17, 21-25.) As such, this was hardly an
“independent” analysis. (Dkt. No. 59, Attach. 1 at 7.)

                                        4
at 8 (collecting cases).) In fact, plaintiffs only cite one case in support of

their argument, Milman v. Box Hill Sys. Corp., 72 F. Supp. 2d 220, 229

(S.D.N.Y. 1999), which the court already considered the first time plaintiffs

raised it in their response in opposition to defendants’ motion to dismiss.3

(Dkt. No. 27 at 13). In sum, plaintiffs merely regurgitate the same

arguments, which the court previously rejected. Although plaintiffs have

every right to disagree with the court’s conclusion, more is required to

satisfy § 1292(b). See Weber, 484 F.3d at 159 n.3; Koziol, 2014 WL

12656908, at *2.

      Accordingly, it is hereby

      ORDERED that defendants’ motion to strike (Dkt. No. 64) is

GRANTED; and it is further

      ORDERED that the Clerk strike plaintiffs’ reply (Dkt. No. 63); and it is

further

      ORDERED that plaintiffs’ motion for certification of question for

interlocutory appeal and stay of action pending appeal (Dkt. No. 59) is


          3
       Notably, plaintiffs have never explained how Milman, which
considered the timeliness of a Securities Act claim, is applicable to the
question of when a duty of inquiry arises under N.Y. C.P.L.R. § 213(8).
See Milman, 72 F. Supp. 2d at 228-29.

                                        5
DENIED; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

February 14, 2019
Albany, New York




                                   6
